Citation Nr: 1809870	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to August 1983 and from January 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran and his spouse testified at a May 2016 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.  

This matter was previously before the Board in July 2016, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.


FINDINGS OF FACT

1. The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. The Veteran's headaches are not an undiagnosed illness or medically unexplained chronic multisymptom illness, and the competent medical evidence of record does not show that it is at least as likely as not that the Veteran's headaches were incurred in or caused by service. 


CONCLUSION OF LAW

The criteria for service connection for headaches, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition to the general provisions for entitlement to service connection stated above, the law provides for compensation for Persian Gulf veterans who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2).

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as CFS, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 C.F.R. § 3.317 (a)(2)(i).

Analysis

The record shows that the Veteran had qualifying service in the Persian Gulf.  The Veteran contends that he had headaches in service, and continuously since service, due to exposure to burning oil fields and unknown smoke in Kuwait, as well as hitting his head while riding in a military vehicle.  The record shows that the Veteran has a current disability of chronic headaches.  The service treatment records do not show complaint of headache in service.  The Veteran testified that the reason for this is that he wanted to go home faster, so he did not report his headaches.  The Veteran's medical treatment records following service do not show treatment for headaches within one year of service.  The Veteran's wife testified that he did not have headaches prior to service, but that he did have them after service.  She was unable to testify as to how soon after service the Veteran had headaches.  

A May 2013 VA examination and opinion stated that the Veteran's headache condition is less likely than not a disability pattern or diagnosed disease that is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner stated that the Veteran does not have an undiagnosed illness, a medically unexplainable chronic multisymptom illness, or a chronic multisymptom illness with partially explained etiology.  The examiner noted the Veteran's 1995 examination where the Veteran denied headaches, and attributed his current condition to year round allergies with sinus problems, as well as alcohol abuse.  A September 2016 supplemental opinion stated that the Veteran's headaches were less likely than not incurred in or caused by service.  The examiner noted the Veteran's service medical history as absent for headaches, the Veteran's likely use of a helmet when riding in a service vehicle, and the Veteran's statement that the vehicle incident was "not a big thing."  The examiner also noted medical literature that a reasonable onset for headaches is up to three months after head injury.  The examiner noted that the veteran first sought treatment for headaches in November 2013.  

While the Veteran is competent to report symptoms such as a headache, as well as testify to its onset, the Veteran is not competent to attribute his headaches to a specific medical cause.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  In this regard, he has not been shown to have the requisite medical training or expertise to render a medical diagnosis or medical opinion as to etiology.  Moreover, the Board does not find the Veteran is credible in his assertion of onset and continuity of symptomatology.  In this regard, the absence of contemporaneous objective records in service, or within the one year period after service, is not dispositive, but is for consideration.  In view of the foregoing, the Board affords greater probative weight to the VA examiner's finding that the Veteran's headaches are more likely attributable to other causes and that his head injury was not likely related to a vehicle accident.  The examiner personally examined the Veteran and reviewed the relevant medical history in applying her medical expertise, and provided rationale for the opinion proffered.  As such, the Board finds that the Veteran does not have a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness, and that it is not at least as likely as not that his headaches were incurred in or caused by service.  As the preponderance of evidence is against the claim, entitlement to service connection for headaches is denied.  



ORDER

Entitlement to service connection for headaches, to include as due to an undiagnosed illness is denied




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


